Campbell, C. J.,
delivered the opinion of the court.
We do not know of any precedent or principle which will maintain this bill. Doubtless Mr. Phillips has a cause of action against somebody, but he must ascertain against whom he may have a decree, and bring his suit against him or them. He has no right to bring before the court a number of persons not shown to be liable to him, or in any way interested in the matter of the suit, in the effort to find among them some who are liable to him. No one should be made a party defendant against whom no relief is prayed or grantable. It is not allowable to bring a bill against many, with a view to having them exonerate themselves from the charge made, in the hope of finally fastening it upon some who fail to show that they are not chargeable. This bill is of that character, and the demurrer should have been sustained. The com*55plainant must show by his bill his rights to a decree against those made defendants, and this is not done by this bill.

Reversed, demurrer sustained, and bill dismissed without prejudice.